UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7234



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DACEY MAURICE JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-250, CA-00-615-1)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dacey Maurice Jones, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dacey Maurice Jones seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and dismiss the appeal for the reasons

stated by the district court.   See United States v. Jones, Nos. CR-

97-250; CA-00-615-1 (M.D.N.C. filed July 26, 2000; entered July 29,

2002).   We deny a certificate of appealability.    See 28 U.S.C. §

2253(c) (2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2